Order entered October 30, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-15-01316-CV

                              IN RE BRIAN D. MARTEL, Relator

                  Original Proceeding from the 470th Judicial District Court
                                    Collin County, Texas
                            Trial Court Cause No. 380-52347-2015

                                              ORDER
                 Before Chief Justice Wright, Justice Bridges and Justice Stoddart

       Based on the Court’s opinion of this date, we DENY the petition for writ of mandamus.

We DENY as moot relator’s Emergency Motion for Stay of Discovery Deadline. We ORDER

relator to bear the costs of this original proceeding.


                                                         /s/   CRAIG STODDART
                                                               JUSTICE